EXHIBIT 99.1 MARTIN MARIETTA REPORTS FIRST QUARTER 2$0.67 Achieves Record First-Quarter Net Sales of $791.7 Million and Record Gross Profit of $147.1 Million Improves Aggregates Product Line Pricing by 5.3 Percent Southeast Group Generates Double-Digit Pricing and Volume Growth Reaches Record Net Sales for Magnesia Specialties Reaffirms Guidance with Continued Momentum of Durable Economic Recovery RALEIGH, N.C. (May 2, 2017) – Martin Marietta Materials, Inc. (NYSE:MLM) today reported strong results for the first-quarter ended March 31, 2017. First Quarter 2017 Operational and Financial Highlights: (All comparisons are versus prior-year first quarter) ♦ Record consolidated net sales of $791.7 million increased 7.9% compared with $734.0 million ♦ Record Building Materials net sales of $728.4 million compared with $674.5 million, an increase of 8.0%, and record Magnesia Specialties net sales of $63.3 million compared with $59.5 million, an increase of 6.4% ♦ Record consolidated gross profit of $147.1 million compared with $145.3 million ♦ EBITDA of $147.7 million ♦ Aggregates product line pricing increase of 5.3%; volume relatively flat ♦ Returned $126.6 million to shareholders through the repurchase of 458,000 shares and dividends Ward Nye, Chairman, President and CEO ofMartin Marietta, stated, “Our strong first-quarter results mark a solid beginning to a very promising year. The vibrant construction environment for our infrastructure, non-residential and residential markets is encouraging.We are optimistic about the remainder of 2017 and beyond as we see increased momentum across almost our entire geographic footprint, aided by the ongoing, durable economic recovery and employment growth. “Our results for the quarter are particularly impressive when considering the comparison against a record first quarter in 2016, which, as we have previously noted in our public commentary, was largely aided by the unseasonably cold and wet conditions in late 2015 which created meaningful project and shipment delays. By contrast, this year’s first quarter was measured against a more normalized period. Importantly, our 2017 performance was driven by each product line in our Building Materials business generating solid top-line growth, with overall gains coming from aggregates and ready mixed concrete.Broad based pricing improvements were seen across our aggregates product line, led by the Southeast Group’s 10.3 percent increase.Consistent with our expectation for accelerating economic recovery in the southeastern United States, our Georgia and Florida business delivered robust first-quarter results and has the strongest outlook we have seen in many years. “Strategic acquisitions in our targeted, downstream markets, predominantly Texas and Colorado, completed in 2016, contributed $27 million in first-quarter net sales growth with modest margin contribution.Margins in these acquired businesses are typical of early-stage acquisitions. We remain confident that, with our team’s - MORE - continued focus on operational excellence and cost discipline, we will achieve margin expansion in these newly acquired businesses that is consistent with our track record. “In anticipation of a busy 2017, we accelerated several operational initiatives in the first quarter. Where possible, we increased production, invested in our labor force, and performed grading and equipment maintenance early to ensure our operations are poised to satisfy anticipated customer needs, particularly for high-demand products that meet Department of Transportation specifications. The continued ramp up in production should lead to increased leverage and will favorably impact our cost structure throughout the year. “We remain highly confident that we are in a multi-year construction recovery and that Martin Marietta is particularly well positioned to benefit from the expected increased demand.We are strategically aligned with the right people and the right assets in premier market positions to enhance long-term shareholder value.” Mr. Nye’s full CEO Earnings Commentary and Market Perspective can be found on the investor relations portion of the Company’s website. NOTABLE ITEMS FOR THE FIRST-QUARTER ENDED MARCH 31, 2017 (All growth and margin comparisons are versus the prior-year first quarter) Quarter-ended March 31, Consolidated net sales $ 791.7M $ 734.0M % variance 7.9% Consolidated gross profit $ 147.1M $ 145.3M % variance 1.3% Consolidated gross profit margin (excluding freight and delivery revenues) 18.6% 19.8% margin variance (120) bps Earnings from operations $ 77.2M $ 86.0M % variance (10.3)% EBITDA 1 $ 147.7M $ 152.6M % variance (3.2)% EBITDA margin as a % of net sales 18.7% 20.8% margin variance (210) bps Earnings per diluted share $0.67 $0.69 % variance (2.9)% 1 See appendix for a reconciliation to net earnings. Operating Results (All comparisons are versus the prior-year period unless noted otherwise) Building Materials Business In the first quarter of 2017, net sales for the Building Materials business, which includes the aggregates, cement, ready mixed concrete and asphalt and paving product lines, were $728.4 million, an increase of 8.0 percent from $674.5 million, driven by pricing gains in aggregates, cement and ready mixed concrete. The aggregates product line price improvement of 5.3 percent was led by a 10.3 percent increase in the Southeast Group. The Mid-America Group and West Group reported increases of 4.4 percent and 2.6 percent, respectively. Ready mixed - MORE - concrete pricing increased 3.3 percent. The cement product line had renewed pricing growth of 2.5 percent in advance of an announced $8.00 per ton price increase effective April 1, 2017. Aggregates product line shipments were relatively flat compared with a record-breaking first quarter of 2016; however, the Southeast Group’s volume increased 16.4 percent. The Mid-America and West Group’s modest shipment decreases of 1.5 percent and 3.8 percent, respectively, are against a very strong early 2016.Including shipments from acquired businesses, ready mixed concrete shipments increased 15.1 percent. Total cement shipments decreased 5.4 percent, again, versus a challenging prior year comparison.
